Citation Nr: 0211097	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  The veteran's service included combat duties 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal 
by continuing a 10 percent disability evaluation for the 
veteran's service-connected post-traumatic stress disorder.  
By rating decision dated in July 1998, the RO increased the 
disability evaluation to 50 percent, but the veteran 
continued his appeal.

The Board was first presented with this case in October 1999; 
however, a remand was required due to a procedural error.  
The procedural error having been cured and the claim having 
remained denied, this matter has been returned to the Board 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The attitudes of all of the veteran's contacts except the 
most intimate have been so adversely affected by the symptoms 
of his post-traumatic stress disorder as to result in his 
virtual isolation in the community.  

3.  The veteran has been unable to obtain or retain 
employment as a result of his post-traumatic stress disorder.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9411 (2001); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for a higher initial evaluation for post-traumatic 
stress disorder as well as its duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete this claim under the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  Regulations implementing the VCAA 
have been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  By virtue of the statement of the case and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately identified 
by the veteran were obtained and associated with the claims 
folder.  The veteran was also given the opportunity to 
appear and testify before an RO Hearing Officer to advance 
any and all arguments in favor of his claim.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130 (previously found in 38 C.F.R. Section 4.132) 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Prior to a change in the regulations effective November 7, 
1996, the criteria for evaluating post-traumatic stress 
disorder was set out in 38 C.F.R. Section 4.132, Diagnostic 
Code 9411, as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite 
industrial impairment.... ........................................................................30 
percent

Less than the criteria for the 30 percent rating 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment..........................................................10 percent

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but 
which do not cause impairment of working 
ability......................................................0 percent

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that if applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Additionally, in a recent precedent opinion, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change.  
See VAOPGCPREC 3-2000 (April 10, 1999).

The evidence of record clearly shows that the veteran 
requested an increase in the disability evaluation for his 
post-traumatic stress disorder in January 1995, and the claim 
was still pending at the time of the above-described 
regulation change.  Thus, the Board has considered both sets 
of rating criteria set forth above in determining the most 
favorable rating for the veteran's post-traumatic stress 
disorder.

VA records reveal that the veteran has been hospitalized 
numerous times since January 1995 for treatment of the 
symptoms of post-traumatic stress disorder, including memory 
and concentration problems, impatience, irritability, fear of 
losing control, insomnia, anxiety, depression, fatigue, and 
mood swings.  The veteran has been treated for both post-
traumatic stress disorder and alcohol dependence.  He has 
been assigned Global Assessment of Functioning scores ranging 
from 29 to 60.  The veteran's hospitalizations have lasted 
from three weeks to four months; he has participated in group 
therapy when not hospitalized.  The veteran has been 
unemployed since 1989.

The veteran testified before an RO hearing officer in October 
1996, that he went to the VA hospital when he felt like he 
was going to hurt someone.  He related having flashbacks to 
his combat in Vietnam on a daily basis.  The veteran 
testified that he stopped working in 1989 when he had a 
breakdown of sorts and has been unable to work since that 
time.

In April 1998, the veteran underwent VA examination and was 
found to have chronic post-traumatic stress disorder with 
anxiety features.  The examiner opined that the veteran's 
industrial adaptability was guarded, at best, and assigned a 
Global Assessment of Functioning score of 50.  In May 2000, 
however, a VA examiner did not find any evidence of post-
traumatic stress disorder and diagnosed a dysthymic disorder, 
stating that the veteran had a life-long pattern of getting 
enraged, breaking laws, and using drugs and alcohol.

The veteran's treating team have consistently found symptoms 
of post-traumatic stress disorder and diagnosed the same.  
The veteran has continued to relate his difficulty with 
social activities and his pattern of social isolation, 
including living in the woods and not leaving his home for 
months at a time except for emergencies.  In July 2001, the 
veteran underwent rehabilitation evaluation and was 
determined to be unemployable as a result of his psychiatric 
symptoms as well as his education, training, and work 
experience.  It was noted that he was unable to cope with 
everyday stressors, much less work stressors, and had been 
unable to work for the past decade.  Also in July 2001, the 
veteran's treating social worker opined that the veteran was 
unemployable with a poor prognosis.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, and resolving all 
reasonable doubt in favor of the veteran as the evidence 
presented is in relative equipoise regarding the severity of 
the veteran's service-connected mental disorder, the Board 
finds that the criteria for a 100 percent disability 
evaluation for post-traumatic stress disorder prior to the 
November 1996 change have been met at all pertinent times.  
Specifically, the veteran has been isolated from his 
community and unable to maintain relationships other than 
those most intimate to him.  The veteran has also been unable 
to obtain or retain employment as a result of his symptoms of 
post-traumatic stress disorder.  Consequently, the veteran's 
appeal is granted.


ORDER

A 100 percent disability evaluation for post-traumatic stress 
disorder is granted subject to the laws and regulations 
governing the award of monetary benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

